                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


PAUL MARTELLOTTA,

                   Plaintiff,
                                                     Case No. 19-cv-1257-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that he is not employed, not married, and has no dependents he is responsible

for supporting. Dkt. No. 2 at 1. The plaintiff lists income of $240 per month

($140 from Interstate Plasma, $100 from “St. Vincent DePaul electric bill”), and

he states that he “get[s] Food Stamps and Badger Health Care,” although he


                                          1
doesn’t list an amount for either. Id. at 2. The plaintiff states that his landlord

is currently letting him live rent free, and that he has monthly expenses of

$217 ($192 household expenses, $25 phone). Id. at 2-3. The plaintiff does not

own a car or a home, he has household furnishings worth approximately

$2,000, and he has no cash on hand or in a checking/savings account. Id. at

3-4. The plaintiff states, “I went from making a 6 figure salary to -0-. I have no

income + absorbed my 401-K. I will soon be homeless.” Id. at 4. The plaintiff

has demonstrated that he cannot pay the $350 filing fee and $50

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that he is requesting judicial review of

the Commissioner of Social Security’s adverse decision denying him benefits.

Dkt. No. 1 at 3. The plaintiff states that the Administrative Law Judge erred in

rendering a decision not supported by substantial evidence and containing

errors of law and that the Appeals Council erred in declining review of that

                                          2
decision. Id. At this early stage in the case, and based on the information in the

plaintiff’s complaint, the court concludes that there may be a basis in law or in

fact for the plaintiff’s appeal of the Commissioner’s decision, and that the

appeal may have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 3rd day of September, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
